tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date eo legend org organization name xx date address address org address uil employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear in a determination_letter dated march 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx 20xx 20xx with us for future periods you are required to file form 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date legend org organization name xx date address address org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent fo proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope deparment of the treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended september 20xx explanation of items legend org organization name issues xx date xyz state motto motto does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning october 20xx if org does not qualify for tax exempt status for years beginning october 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in the state of org back in 19xx its purpose since inception has been to provide property and casualty motto to residents of the area the organization operates on a mutual basis members of the organization consist of the policyholders the articles of incorporation were filed in the state of org on april 19xx the purpose as stated in the articles is to mutually protect its members from loss by fire lightning and tornado org also maintains an articles of association these articles state that any person becoming insured shall thereby become a member of the association board_of directors consists of members chosen from members of the association the bylaws state that the motto will cover fire lightning hail and extended coverage the bylaws also state that books of account deed or commercial papers money bullion mill property and property where steam or gasoline is used are not covered by the policies issued one type of policy is used the policy includes a copy of the articles of association and bylaws the policy also provides details on what is covered and what is not covered during the year ending september 20xx there were policies issued as of september 20xx there were polices outstanding with approximately dollar_figure of property and liability insured org has not been involved in any reinsurance contracts no premiums were ceded during the year ending september 20xx form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended september 20xx explanation of items org has been filing its forms on a september year end on the forms they have stated that they were tax exempt under internal_revenue_code section irc c the service’s records show that they were granted tax exempt status under sec_501 as a tax exempt motto company form_990 was filed for the year ending september 20xx the following is a breakdown of the gross_receipts received by org and the percentage of gross premiums to gross_receipts for the same year 20xx premiums interest_income dividend income income to gross_receipts total gross_receipts percentage- gross premium reinsurance an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately law and analysi sec_1 does org of org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning october 20xx internal_revenue_code sec_501 exempts from federal_income_tax motto companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual motto company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums form 886-a crev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended september 20xx explanation of items clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty motto companies of the pension funding equity act of 20xx p l amended sec_501 to change the definition of small property and casualty motto companies motto companies other than life motto companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual motto company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after december 20xx notice 20xx-42 irb 20xx-19 provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life motto company and c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended september 20xx sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal motto losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under sec_501 and the operation of org during the year ending september 20xx it was determined by the chart above that org did not qualify for tax exempt status for years beginning october 20xx org was able to meet the requirement of gross premiums to gross_receipts however org was not able to meet the dollar_figure gross_receipts limitation dollar_figure as a non-stock company mutual org did meet the requirement of over premiums to gross_receipts but org could not meet the limitations of under dollar_figure in gross_receipts dollar_figure to be qualified under sec_501 org had to meet all requirements either under sec_501 or a ii org did not meet the requirements under either section of the code section e of the pension funding act of 20xx p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after december 20xx transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes april 20xx meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before january 20xx and b on april 20xx is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december 20xx form 886-a crev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended september 20xx org was not involved in a court ordered liquidation for years beginning october 20xx therefore section e does not apply to this organization if org does not qualify for tax exempt status for years ending october 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for years beginning october 20xx org was required to file forms 1120-pc sec_831 discusses tax on motto companies other than life motto companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every motto company other than a life motto company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every motto company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every motto company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return form 886-a ev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended september 20xx explanation of items regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for the year under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election is filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status is being revoked for the years beginning october 20xx form 1120-pc is required for each year c in future years it may be allowed to file the form_990 for each year they qualify as a self-declared entity otherwise form 1120-pc would be required if org meets the requirements under irc org has been filing its forms on a september year end on the forms they have stated that they were tax exempt under sec_501 the service's records show that they were granted tax exempt status under sec_501 as a tax exempt motto company since org was and still is an motto company it has been required to file its tax returns on a calendar_year basis sec_843 therefore forms 1120-pc required to be filed must be filed on a calendar_year basis grange is liable for forms 1120-pc for years beginning january 20xx taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning october 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 forms 1120-pc would be required to be filed on a calendar_year basis without the relief under sec_831 being applied form 886-a cev department of the treasury - internal_revenue_service page -6-
